NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zacharias (4,763,513, cited by the applicants) in view of Nguyen (US 2005/0006985 A1).
Regarding Claim 1, Zacharias teaches a system (Fig.1-7) for detecting one or more characteristics of a fluid (Col.1; lines 15-18), the system comprising: a sonic sensor (Fig.3) comprising: a probe body (fig.3-4; element 86) comprising: a transduction surface (fig.4; element 110), and a transducer (fig.4; element 34) that is acoustically connected to the transduction surface (shown in fig.4 and discussed in col.7; lines 4-21); an acoustically reflective pad member (fig.4; element 118, col.7; lines 11-13); and a stem (fig.4; element 108) having: a first end that is connected to the acoustically reflective pad member (shown in fig.4 that element 118 is connected to one end of 108), and a second end that is connected to the transduction surface (shown in fig.4 that element 110 is connected to another end of 108).  
Zacharias does not wherein the stem comprises a metallic shell that contains a damping material.
However, Nguyen teaches a vibration attenuator for an ultrasonic transducer having a transducer shaft 28 where the dampening mechanism 10 is externally mounted on the shaft 28 of the transmitting transducer to abate vibration noise propagating on the transducer shaft from the transducer head 12 to the transducer holder 54. Similarly, the dampening mechanism 10 is externally mounted on the shaft of the receiving transducer to abate the vibration noise propagating on the transducer shaft from the transducer holder to the transducer head [0022]. The (dampening) mechanism 10 includes a stand-alone cylindrical housing 20, a sleeve of damping rings 16 and a threaded plug 18, all of which having internal diameters for receiving the transducer shaft [0022]-[0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zacharias by incorporating the teaching of Nguyen regarding dampening mechanism in a shell since both the system deal with a fluid/gas ultrasonic/sonic transducer/sensor, and by incorporating the dampening mechanism included a stand-alone cylindrical housing in the system of Zacharias, this would abate or reduce noise propagating along with the transmitting/receiving sonic signals.

Regarding Claim 3, the system of claim 1 is taught by Zacharias in view of Nguyen.
Zacharias further teaches that the acoustically reflective pad member comprises a solid pad surface (col.7; lines 29-30) having a first face that is positioned to face the probe body, wherein the first face of the acoustically reflective pad member is positioned to be parallel with the transduction surface (shown in fig.4).  
Zacharias does not teach that the acoustically reflective pad member comprises a metallic pad surface.
However, Zacharias teaches an acoustic window element 30 formed of metal (col.4; lines 41-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias to make the reflective pad member with metal because this would make the reflector highly conductive of sonic energy. 

Claims 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias in view of Nguyen, and further in view of Reimer et al. (US 2014/0250986 A1, previously cite, “Reimer”).
Regarding Claim 4, the system of claim 1 is taught by Zacharias in view of Nguyen.
Zacharias does not teach that a processor; and a memory containing programming instructions that are configured to cause the processor to:24Attorney Docket No. 171908.00401 generate a signal that will cause the transducer to generate a set of pulses that will be transmitted to the pad member via a fluid when the transduction surface and pad member are immersed in the fluid, and receive signals indicating when reflected pulses have been received from the pad member.   
However, Reimer teaches a system for sensing a fluid where a memory [0034] containing programming instructions that are configured to cause the processor to: generate a signal that will cause the transducer to generate a set of pulses [0006]; for at least some of the pulses in the set of pulses, determine: a time of generation; and a time at which a corresponding reflected pulse is received at the transduction surface, and use the determined times and a distance between the transduction surface and the acoustically reflective pad member, to determine a speed of sound in a fluid that is in contact with the pad member and transduction surface ([0006]; [0014]; [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller in the system of Zacharias since this is known in the art to use a controller with memory in transducer to generate ultrasonic signals. The signals 116 and 120 of Zacharias are equivalent to Reimer’s signals. Utilizing the teaching of Reimer one of ordinary skill in the art would measure the quality and the quantity of a fluid in a tank (Claim 1).

Regarding Claim 5, the system of claim 4 is taught by Zacharias in view of Nguyen and Reimer.
Reimer further teaches that the system further comprising additional programming instructions that are configured to cause the processor to: for at least some of the pulses in the set of pulses, determine: a time of generation, and a time at which a corresponding reflected pulse is received at the transduction surface; and use the determined times and a length of the stem, or a distance between the transduction surface and the acoustically reflective pad member, to determine a speed of sound in a fluid that is in contact with the pad member, stem and transduction surface ([0006]; [0014]; [0043]-[0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller in the system of Zacharias since this is known in the art to use a controller with memory in transducer to generate ultrasonic signals. The signals 116 and 120 of Zacharias are equivalent to Reimer’s signals. Utilizing the teaching of Reimer one of ordinary skill in the art would measure the quality and the quantity of a fluid in a tank (Claim 1).

Regarding Claim 6, the system of claim 5 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Reimer further teach that the memory comprises additional programming instructions that are configured to cause the processor to use the speed of sound in the fluid to determine density, specific gravity or stiffness of the fluid (Zacharias: col.1; lines33-36 discloses specific gravity, and Reimer: [0060] teaches regarding detecting dense contaminant).  

Regarding Claim 7, the system of claim 6 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Reimer further teach the memory comprises additional programming instructions that are configured to cause the processor to: use the speed of sound in the fluid to determine a specific gravity of the fluid (Zacharias: col.1; lines33-36 discloses specific gravity); and 25Attorney Docket No. 171908.00401use the specific gravity to assess fermentation activity of the fluid.  
Zacharias does not explicitly teach regarding usage of the specific gravity to assess fermentation activity of the fluid.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias regarding specific gravity of a fluid to assess fermentation activity of the fluid because time to time of fermentation specific gravity of a fluid changes and one of ordinary skill in the art can easily employ the teaching observe the activity.

Regarding Claim 8, the system of claim 6 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias further teaches that the velocity of sound travel in a liquid material is an indicator of the characteristics of the material, such as the specific gravity (col.1; lines 33-36). 
Zacharias in view of Reimer do not explicitly teach the specific gravity as API gravity of the fluid.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias regarding specific gravity of a fluid to determine API gravity of the fluid because time to time of fermentation specific gravity or API gravity of a fluid changes and one of ordinary skill in the art can easily employ the teaching observe the activity.

Regarding Claim 9, the system of claim 4 is taught by Zacharias in view of Nguyen.
Zacharias does not teach that the processor comprises one or more of the following: an onboard processor that is positioned within the probe body and electronically connected to the transducer; or an offboard processor that is an element of a computing device that is communicatively connected to the sonic sensor.  
However, Reimer teaches a system for sensing a fluid comprising a processor where the processor comprises one or more of the following: an onboard processor that is positioned within the probe body and electronically connected to the transducer; or an offboard processor that is an element of a computing device that is communicatively connected to the sonic sensor (Fig.4, [0006]; [0014]; [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller in the system of Zacharias since this is known in the art to use a controller with memory in transducer to generate ultrasonic signals. The signals 116 and 120 of Zacharias are equivalent to Reimer’s signals. Utilizing the teaching of Reimer one of ordinary skill in the art would measure the quality and the quantity of a fluid in a tank (Claim 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharias in view of Nguyen, and further in view of Reimer.
Regarding Claim 11, Zacharias teaches a system (Fig.1-7) for detecting one or more characteristics of a fluid (Col.1; lines 15-18), the system comprising: a sonic sensor (Fig.3) comprising: a probe body (fig.3-4; element 86) comprising: a transduction surface (fig.4; element 110), and  26Attorney Docket No. 171908.00401a transducer (fig.4; element 34) that is acoustically connected to the transduction surface (shown in fig.4 and discussed in col.7; lines 4-21); an acoustically reflective pad member (fig.4; element 118, col.7; lines 11-13); a stem (fig.4; element 108) having: a first end that is connected to the acoustically reflective pad member (shown in fig.4 that element 118 is connected to one end of 108), and a second end that is connected to the transduction surface (shown in fig.4 that element 110 is connected to another end of 108); a set of pulses (fig.4; element 116) that will be transmitted to the pad member via a fluid when the transduction surface and pad member are immersed in the fluid (shown in fig.4 and discussed in col.7; lines 4-21),  receive, from the transducer, signals indicating when reflected pulses have been received from the pad member (shown in fig.4 and discussed in col.7; lines 4-21). 
Zacharias does not explicitly teach (i) the stem comprises a metallic shell that contains a damping material; (ii) a processor; and a memory containing programming instructions that are configured to cause the processor to: generate a signal that will cause the transducer to generate a set of pulses; for at least some of the pulses in the set of pulses, determine: a time of generation; and a time at which a corresponding reflected pulse is received at the transduction surface, and use the determined times and a distance between the transduction surface and the acoustically reflective pad member, to determine a speed of sound in a fluid that is in contact with the pad member and transduction surface.
As to the limitation of (i) “the stem comprises a metallic shell that contains a damping material,” Nguyen teaches a vibration attenuator for an ultrasonic transducer having a transducer shaft 28 where the dampening mechanism 10 is externally mounted on the shaft 28 of the transmitting transducer to abate vibration noise propagating on the transducer shaft from the transducer head 12 to the transducer holder 54. Similarly, the dampening mechanism 10 is externally mounted on the shaft of the receiving transducer to abate the vibration noise propagating on the transducer shaft from the transducer holder to the transducer head [0022]. The (dampening) mechanism 10 includes a stand-alone cylindrical housing 20, a sleeve of damping rings 16 and a threaded plug 18, all of which having internal diameters for receiving the transducer shaft [0022]-[0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zacharias by incorporating the teaching of Nguyen regarding dampening mechanism in a shell since both the system deal with a fluid/gas ultrasonic/sonic transducer/sensor, and by incorporating the dampening mechanism included a stand-alone cylindrical housing in the system of Zacharias, this would abate or reduce noise propagating along with the transmitting/receiving sonic signals.
As to the limitation of (ii), Reimer teaches a system for sensing a fluid where a memory [0034] containing programming instructions that are configured to cause the processor to: generate a signal that will cause the transducer to generate a set of pulses [0006]; for at least some of the pulses in the set of pulses, determine: a time of generation; and a time at which a corresponding reflected pulse is received at the transduction surface, and use the determined times and a distance between the transduction surface and the acoustically reflective pad member, to determine a speed of sound in a fluid that is in contact with the pad member and transduction surface ([0006]; [0014]; [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller in the system of Zacharias since this is known in the art to use a controller with memory in transducer to generate ultrasonic signals. The signals 116 and 120 of Zacharias are equivalent to Reimer’s signals. Utilizing the teaching of Reimer one of ordinary skill in the art would measure the quality and the quantity of a fluid in a tank (Claim 1).1
Regarding Claim 12, the system of claim 11 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias further teaches that the acoustically reflective pad member comprises a solid pad surface (col.7; lines 29-30) having a first face that is positioned to face the probe body, wherein the first face of the acoustically reflective pad member is positioned to be parallel with the transduction surface (shown in fig.4).  
Zacharias does not teach that the acoustically reflective pad member comprises a metallic pad surface.
However, Zacharias teaches an acoustic window element 30 formed of metal (col.4; lines 41-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias to make the reflective pad member with metal because this would make the reflector highly conductive of sonic energy. 

Regarding Claim 13, the system of claim 11, is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Reimer further teach that the memory comprises additional programming instructions that are configured to cause the processor to use the speed of sound in the fluid to determine density, specific gravity or stiffness of the fluid (Zacharias: col.1; lines33-36 discloses specific gravity, and Reimer: [0060] teaches regarding detecting dense contaminant).  

Regarding Claim 14, the system of claim 11 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Reimer further teach the memory comprises additional programming instructions that are configured to cause the processor to: use the speed of sound in the fluid to determine a specific gravity of the fluid (Zacharias: col.1; lines33-36 discloses specific gravity); and 25Attorney Docket No. 171908.00401use the specific gravity to assess fermentation activity of the fluid.  
Zacharias does not explicitly teach regarding usage of the specific gravity to assess fermentation activity of the fluid.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias regarding specific gravity of a fluid to assess fermentation activity of the fluid because time to time of fermentation specific gravity of a fluid changes and one of ordinary skill in the art can easily employ the teaching observe the activity.

Regarding Claim 15, the system of claim 11, is taught by Zacharias in view of Nguyen and Reimer.
Zacharias further teaches that the velocity of sound travel in a liquid material is an indicator of the characteristics of  the material, such as the specific gravity (col.1; lines 33-36). 
Zacharias in view of Reimer do not explicitly teach the specific gravity as API gravity of the fluid.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias regarding specific gravity of a fluid to determine API gravity of the fluid because time to time of fermentation specific gravity or API gravity of a fluid changes and one of ordinary skill in the art can easily employ the teaching observe the activity.

Regarding Claim 16, the system of claim 11 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias does not teach that the processor comprises one or more of the following: an onboard processor that is positioned within the probe body and electronically connected to the transducer; or an offboard processor that is an element of a computing device that is communicatively connected to the sonic sensor.  
However, Reimer teaches a system for sensing a fluid comprising a processor where the processor comprises one or more of the following: an onboard processor that is positioned within the probe body and electronically connected to the transducer; or an offboard processor that is an element of a computing device that is communicatively connected to the sonic sensor (Fig.4, [0006]; [0014]; [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller in the system of Zacharias since this is known in the art to use a controller with memory in transducer to generate ultrasonic signals. The signals 116 and 120 of Zacharias are equivalent to Reimer’s signals. Utilizing the teaching of Reimer one of ordinary skill in the art would measure the quality and the quantity of a fluid in a tank (Claim 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharias in view of Nguyen, and further in view of Reimer.
Regarding Claim 18, Zacharias teaches a method of detecting one or more characteristics of a fluid (Col.1; lines 15-18), the system comprising: causing a sonic sensor (Fig.3) that comprises a transduction surface (fig.4; element 110), a transducer (fig.4; element 34), a stem (fig.4; element 108) and an acoustically reflective pad member (fig.4; element 118, col.7; lines 11-13) to generate a set of pulses (fig.4; element 116) and transmit the pulses from the transduction surface to the acoustically reflective pad member through a fluid in which the transduction surface and the acoustically reflective pad member are immersed (shown in fig.4 and discussed in col.7; lines 11-13), wherein the stem (fig.4; element 108) is connected to the acoustically reflective pad member (shown in fig.4 that element 118 is connected to one end of 108) and the transduction surface (shown in fig.4 that element 110 is connected to another end of 108); detecting reflected pulses that are reflected from the acoustically reflective pad member through the fluid to the transduction surface (col.7; lines 11-13). 
Zacharias does not explicitly teach (i) the stem comprises a metallic shell that contains a damping material; and (ii) for at least some of the generated pulses, determine: a time of generation, a time at which a corresponding reflected pulse is received at the transduction surface, and use the determined times and a distance between the transduction surface and the acoustically reflective pad member, to determine a speed of sound in the fluid that is in contact with the pad member and transduction surface; use the determined speed of sound to determine one or more characteristics of the fluid; and cause a display to output a graphic representation of the one or more characteristics.  
As to the limitation of (i) “the stem comprises a metallic shell that contains a damping material,” Nguyen teaches a vibration attenuator for an ultrasonic transducer having a transducer shaft 28 where the dampening mechanism 10 is externally mounted on the shaft 28 of the transmitting transducer to abate vibration noise propagating on the transducer shaft from the transducer head 12 to the transducer holder 54. Similarly, the dampening mechanism 10 is externally mounted on the shaft of the receiving transducer to abate the vibration noise propagating on the transducer shaft from the transducer holder to the transducer head [0022]. The (dampening) mechanism 10 includes a stand-alone cylindrical housing 20, a sleeve of damping rings 16 and a threaded plug 18, all of which having internal diameters for receiving the transducer shaft [0022]-[0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zacharias by incorporating the teaching of Nguyen regarding dampening mechanism in a shell since both the system deal with a fluid/gas ultrasonic/sonic transducer/sensor, and by incorporating the dampening mechanism included a stand-alone cylindrical housing in the system of Zacharias, this would abate or reduce noise propagating along with the transmitting/receiving sonic signals.
As to the limitation of (ii), Reimer teaches a system for sensing a fluid for at least some of the generated pulses, determine: a time of generation, a time at which a corresponding reflected pulse is received at the transduction surface, and use the determined times and a distance between the transduction surface and the acoustically reflective pad member, to determine a speed of sound in the fluid that is in contact with the pad member and transduction surface; use the determined speed of sound to determine one or more characteristics of the fluid; and cause a display to output a graphic representation of the one or more characteristics ([0006]; [0014]; [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller in the method/system of Zacharias since this is known in the art to use a controller with memory in transducer to generate ultrasonic signals. The signals 116 and 120 of Zacharias are equivalent to Reimer’s signals. Utilizing the teaching of Reimer one of ordinary skill in the art would measure the quality and the quantity of a fluid in a tank (Claim 1).

Regarding Claim 19, the method of claim 18 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Reimer further teache that the memory comprises additional programming instructions that are configured to cause the processor to use the speed of sound in the fluid to determine density, specific gravity or stiffness of the fluid (Zacharias: col.1; lines33-36 discloses specific gravity, and Reimer: [0060] teaches regarding detecting dense contaminant).  

Regarding Claim 20, the method of claim 18 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Reimer further teach the memory comprises additional programming instructions that are configured to cause the processor to: use the speed of sound in the fluid to determine a specific gravity of the fluid (Zacharias: col.1; lines33-36 discloses specific gravity); and 25Attorney Docket No. 171908.00401use the specific gravity to assess fermentation activity of the fluid.  
Zacharias does not explicitly teach regarding usage of the specific gravity to assess fermentation activity of the fluid.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias regarding specific gravity of a fluid to assess fermentation activity of the fluid because time to time of fermentation specific gravity of a fluid changes and one of ordinary skill in the art can easily employ the teaching observe the activity.

Regarding Claim 21, the method of claim 18 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias further teaches that the velocity of sound travel in a liquid material is an indicator of the characteristics of the material, such as the specific gravity (col.1; lines 33-36). 
Zacharias in view of Reimer do not explicitly teach the specific gravity as API gravity of the fluid.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zacharias regarding specific gravity of a fluid to determine API gravity of the fluid because time to time of fermentation specific gravity or API gravity of a fluid changes and one of ordinary skill in the art can easily employ the teaching observe the activity.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharias in view of Nguyen, and further in view of Lynnworth et al. (US 6,343,511 B1 “Lynnworth”).
Regarding Claim 2, the system of claim 1 is taught by Zacharias in view of Nguyen.
Zacharias does not teach that the damping material comprises an epoxy.  
However, Lynnworth teaches the damping material comprises an epoxy (col.14; lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zacharias’ stem with the teaching of Lynnworth since this is a known to use epoxy as a dampening material.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias in view of Nguyen and Reimer and further in view of Bukshpan (US 2002/0111568 A1, previously cited).
Regarding Claim 10, the system of claim 5 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Nguyen and Reimer teach that the programming instructions further comprise instructions to: cause the processor to use the determined speed of sound to determine one or more characteristics of the fluid (Reimer: Claim 1).
Reimer further teaches a microcontroller and an output driver in Fig.4.
Zacharias in view of Reimer do not explicitly disclose a display device, and wherein; and cause the display device to output a graphic representation of the one or more characteristics.  
However, Bukshpan teaches a control unit 24 including a display 40 [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Bukshpan in the system of Zacharias in view of Reimer since displaying through a display is well-known in the art. 

Regarding Claim 17, the system of claim 11 is taught by Zacharias in view of Nguyen and Reimer.
Zacharias in view of Nguyen and Reimer teach that the programming instructions further comprise instructions to: cause the processor to use the determined speed of sound to determine one or more characteristics of the fluid (Reimer: Claim 1).
Reimer further teaches a microcontroller and an output driver in Fig.4.
Zacharias in view of Reimer do not explicitly disclose a display device, and wherein; and cause the display device to output a graphic representation of the one or more characteristics.  
However, Bukshpan teaches a control unit 24 including a display 40 [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Bukshpan in the system of Zacharias in view of Reimer since displaying through a display is well-known in the art. 

Response to Arguments
Applicant’s arguments with respect to claims 1-21, filed on 08/31/2022, have been considered and persuasive. As to the arguments regarding rejections under 35 U.S.C. 102/103 are considered but are moot because the arguments do not apply to the new set of references being used in the current rejection. Therefore, the first office action has been withdrawn and the second non-final is issued. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855